DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-18 in the reply filed on October 12, 2022 is acknowledged. Because Applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 19 and 20 are withdrawn from consideration.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,392,312 alone or, optionally, in view of Belov (US PG Pub. No. 2013/0156958).
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a product that explicitly has, inherently possesses, or renders obvious due to overlapping numerical ranges (see MPEP 2144.05) each feature of instant claims 1-18 with the exception of the patented claims not reciting the instantly claimed dimensions and relative dimensions regarding the barium-magnesium alumino-silicate ("BMAS") particles.  However, as no criticality has been established, the recited dimensions and relative dimensions are prima facie obvious selections of dimension and/or shape and do not define the claimed product over the patented claims.  See MPEP 2144.04.  
Belov further teaches a barrier coating that includes a bimodal particle size distribution, wherein the fine particles are at least 5 times smaller than the coarser particles (par. 13).  Belov teaches that the combination of the coarse particles with the fine particles interdispersed in a binder provide sufficient mechanical strength, thereby enabling sufficient particle packing to produce sufficient structural integrity to withstand high operating temperature environments for a prolonged time (par. 53).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the patented coating to have a bimodal particle distribution wherein either of the BMAS or the silicon oxycarbide ("SiOC") particles are at least five times smaller than the other (i.e. 20 % or less of the size of the other type of particles), including wherein the BMAS particles are at least 5 times smaller than the SiOC particles, in order to achieve sufficient particle packing to provide good mechanical strength and structural integrity for prolonged use at high operating temperatures.  The instantly claimed BMAS dimensions and relative dimensions are obvious in view of Belov.  See MPEP 2144.05. 

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-10, 14, and 15 of copending Application No. 16/550,839 in view of Tang (US PG Pub. No. 2016/0332922) and, optionally, Belov. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a product that explicitly has, inherently possesses, or renders obvious due to overlapping numerical ranges (see MPEP 2144.05) each feature of instant claims 1-18 with the exception of the copending claims not reciting the instantly claimed dimensions and relative dimensions regarding the barium-magnesium alumino-silicate ("BMAS") particles, reciting that the substrate is ceramic, or reciting that an intermediate and top layer are included.  However, as no criticality has been established, the recited dimensions and relative dimensions are prima facie obvious selections of dimension and/or shape and do not define the claimed product over the patented claims.  See MPEP 2144.04.  
Belov further teaches a barrier coating that includes a bimodal particle size distribution, wherein the fine particles are at least 5 times smaller than the coarser particles (par. 13).  Belov teaches that the combination of the coarse particles with the fine particles interdispersed in a binder provide sufficient mechanical strength, thereby enabling sufficient particle packing to produce sufficient structural integrity to withstand high operating temperature environments for a prolonged time (par. 53).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the coating of the copending claims to have a bimodal particle distribution wherein either of the BMAS or the silicon oxycarbide ("SiOC") particles are at least five times smaller than the other (i.e. 20 % or less of the size of the other type of particles), including wherein the BMAS particles are at least 5 times smaller than the SiOC particles, in order to achieve sufficient particle packing to provide good mechanical strength and structural integrity for prolonged use at high operating temperatures.  The instantly claimed BMAS dimensions and relative dimensions are obvious in view of Belov.  See MPEP 2144.05. 
Additionally, it would have been obvious to one of ordinary skill in the art to apply the composite coating of the copending claims in combination with intermediate and top coats as instantly claimed to a ceramic substrate because Tang teaches that ceramic substrates, such as silicon-containing ceramic substrates, benefit from such coatings because the coatings protect the substrate by limiting its exposure to oxygen and moisture from the surrounding environment, and teaches to include intermediate and top coat layers as claimed with such a coating on a substrate to enhance bonding and improve the blocking properties of the coating system (par. 32-39).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-30 of copending Application No. 16/551,036 alone or, optionally, in view of Belov. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a product that explicitly has, inherently possesses, or renders obvious due to overlapping numerical ranges (see MPEP 2144.05) each feature of instant claims 1-18 with the exception of the copending claims not reciting the instantly claimed dimensions and relative dimensions regarding the barium-magnesium alumino-silicate ("BMAS") particles.  However, as no criticality has been established, the recited dimensions and relative dimensions are prima facie obvious selections of dimension and/or shape and do not define the claimed product over the patented claims.  See MPEP 2144.04. 
Belov further teaches a barrier coating that includes a bimodal particle size distribution, wherein the fine particles are at least 5 times smaller than the coarser particles (par. 13).  Belov teaches that the combination of the coarse particles with the fine particles interdispersed in a binder provide sufficient mechanical strength, thereby enabling sufficient particle packing to produce sufficient structural integrity to withstand high operating temperature environments for a prolonged time (par. 53).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the coating of the copending claims to have a bimodal particle distribution wherein either of the BMAS or the silicon oxycarbide ("SiOC") particles are at least five times smaller than the other (i.e. 20 % or less of the size of the other type of particles), including wherein the BMAS particles are at least 5 times smaller than the SiOC particles, in order to achieve sufficient particle packing to provide good mechanical strength and structural integrity for prolonged use at high operating temperatures.  The instantly claimed BMAS dimensions and relative dimensions are obvious in view of Belov.  See MPEP 2144.05. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/758,012 alone or, optionally, in view of Belov. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a product that explicitly has, inherently possesses, or renders obvious due to overlapping numerical ranges (see MPEP 2144.05) each feature of instant claims 1-18 with the exception of the copending claims not reciting the instantly claimed dimensions and relative dimensions regarding the barium-magnesium alumino-silicate ("BMAS") particles.  However, as no criticality has been established, the recited dimensions and relative dimensions are prima facie obvious selections of dimension and/or shape and do not define the claimed product over the patented claims.  See MPEP 2144.04. 
Belov further teaches a barrier coating that includes a bimodal particle size distribution, wherein the fine particles are at least 5 times smaller than the coarser particles (par. 13).  Belov teaches that the combination of the coarse particles with the fine particles interdispersed in a binder provide sufficient mechanical strength, thereby enabling sufficient particle packing to produce sufficient structural integrity to withstand high operating temperature environments for a prolonged time (par. 53).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the coating of the copending claims to have a bimodal particle distribution wherein either of the BMAS or the silicon oxycarbide ("SiOC") particles are at least five times smaller than the other (i.e. 20 % or less of the size of the other type of particles), including wherein the BMAS particles are at least 5 times smaller than the SiOC particles in order to achieve sufficient particle packing to provide good mechanical strength and structural integrity for prolonged use at high operating temperatures.  The instantly claimed BMAS dimensions and relative dimensions are obvious in view of Belov.  See MPEP 2144.05. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 8-12, 22, 23, and 25 of copending Application No. 16/758,085. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a product that explicitly has, inherently possesses, or renders obvious due to overlapping numerical ranges (see MPEP 2144.05) each feature of instant claims 1-18 with the exception of the copending claims not reciting the instantly claimed dimensions and relative dimensions regarding the barium-magnesium alumino-silicate ("BMAS") particles.  However, as no criticality has been established, the recited dimensions and relative dimensions are prima facie obvious selections of dimension and/or shape and do not define the claimed product over the patented claims.  See MPEP 2144.04. 
Belov further teaches a barrier coating that includes a bimodal particle size distribution, wherein the fine particles are at least 5 times smaller than the coarser particles (par. 13).  Belov teaches that the combination of the coarse particles with the fine particles interdispersed in a binder provide sufficient mechanical strength, thereby enabling sufficient particle packing to produce sufficient structural integrity to withstand high operating temperature environments for a prolonged time (par. 53).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the coating of the copending claims to have a bimodal particle distribution wherein either of the BMAS or the silicon oxycarbide ("SiOC") particles are at least five times smaller than the other (i.e. 20 % or less of the size of the other type of particles), including wherein the BMAS particles are at least 5 times smaller than the SiOC particles in order to achieve sufficient particle packing to provide good mechanical strength and structural integrity for prolonged use at high operating temperatures.  The instantly claimed BMAS dimensions and relative dimensions are obvious in view of Belov.  See MPEP 2144.05. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US PG Pub. No. 2016/0332922) and, optionally, Belov (US PG Pub. 2013/0156958). 
Regarding claims 1-7, 12, and 14-16, Tang teaches an article comprising a ceramic-based substrate, a barrier layer on the substrate, and a ceramic-based top coat on the barrier layer (Abstract; par. 5, 33).  The barrier layer comprises 5 to 40 vol. % of a continuous matrix of SiO2, a dispersion of 1 to 30 vol. % or even 1 to 5 vol. % of barium-magnesium aluminosilicate ("BMAS") particles in the matrix, and a dispersion of 30 to 94 vol. % (i.e. "a balance") of silicon oxycarbide ("SiOC") particles having Si, O, and C in a covalently bonded network in the matrix (Abstract; par. 6, 7, 8, 14, 31).  The instantly claimed compositional ranges are anticipated or rendered obvious by Tang.  See MPEP 2144.05.  
The teachings of Tang differ from the current invention in that the BMAS particles are not explicitly taught to have an average maximum dimension that is 10 to 40 % of an average maximum dimension of the SiOC particles in the barrier layer.  However, Tang does teach that the SiOC particles have an average maximum dimension of 1 to 75 µm and that the BMAS particles have an average maximum dimension of less than that of the SiOC particles (par. 29).  As such, Tang renders obvious a BMAS average maximum dimension range of "less than" 1 to 75 µm, which includes BMAS average maximum dimension values ranging from less than 1 µm (i.e. less than about 1.3 % of the average maximum dimension of the SiOC particles) up to a value that is less than 75 µm (i.e. less than 100 % of the average maximum dimension of the SiOC particles).  Therefore, the instantly claimed relative average maximum dimensions are rendered obvious by Tang's taught ranges. See MPEP 2144.05.  
Belov further teaches a barrier coating that includes a bimodal particle size distribution, wherein the fine particles are at least 5 times smaller than the coarser particles (par. 13).  Belov teaches that the combination of the coarse particles with the fine particles interdispersed in a binder provide sufficient mechanical strength, thereby enabling sufficient particle packing to produce sufficient structural integrity to withstand high operating temperature environments for a prolonged time (par. 53).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Tang's coating to have a bimodal particle distribution wherein the BMAS particles are at least 5 times smaller than the SiOC particles because Tang teaches to use smaller BMAS particles than SiOC particles and in order to achieve sufficient particle packing to provide good mechanical strength and structural integrity for prolonged use at high operating temperatures. Therefore, it would have been obvious to configure the BMAS particles to have an average maximum dimension that is 20 % or less than that of the SiOC particles, which corresponds to BMAS particles having a size of less than a value in the range of 0.2 to 15 µm.  The instantly claimed BMAS sizes and relative sizes are obvious in view of Belov.  See MPEP 2144.05.  Additionally, as no criticality has been established, the recited BMAS particle dimensions and relative dimensions are prima facie obvious selections of dimension that do not distinguish the claimed invention over the prior art.  See MPEP 2144.04.

Regarding claims 8-10, 17, and 18, as discussed above, Yang anticipates or renders obvious the claimed barrier layer composition and renders obvious BMAS particles having a largest average dimension ranging from a value less than 1 µm up to a value that is less than 75 µm and Belov further renders obvious configuring the BMAS particles to have a size that is smaller than a value in the range of 0.2 to 15 µm. Yang also anticipates the instantly disclosed SiOC average maximum dimension range (Yang par. 29; Applicant's Published Application, par. 40).  Although Yang does not explicitly teach the average distance between BMAS particles or how the BMAS particles' average maximum dimension compares to that value, which might be considered a difference from the current invention, Yang does teach that the coating is formed by mixing together and applying a slurry (or slurries) of its precursor components by the methods that are instantly disclosed, drying and curing for the amount of time that is instantly disclosed, and sintering at a temperature and duration commensurate with what is instantly disclosed (Tang, par. 36; Applicant's Published Application, par. 48-52).  Therefore, as Yang and, optionally, Belov's barrier coating is made from substantially the same composition as claimed and disclosed, including anticipating or rendering obvious the particle sizes that are claimed and/or disclosed, and treated by substantially the same procedures, its particles are expected to have substantially the same particle distribution, including having its BMAS particles spaced apart by an average distance that is substantially the same and/or that renders obvious that of the instant claims and disclosure.  As such, the average maximum dimension of prior art BMAS particles is expected to have the substantially the same relationship with the BMAS particle spacings as is instantly disclosed and claimed and/or the relationship between the prior art BMAS particle average maximum dimension and their spacings is expected to overlap or fall within and render obvious that of the claims.  See MPEP 2144.05.  Additionally, as no criticality has been established, the recited BMAS particle dimensions, relative dimensions, spacings, and particle size-to-spacing relationship are prima facie obvious selections of dimension that do not distinguish the claimed invention over the prior art.  See MPEP 2144.04. 
Regarding claim 11, between the barrier layer and the ceramic-based substrate is a distinct intermediate layer comprising intermediate layer SiOC particles dispersed in an intermediate layer matrix of SiO2 (par. 34).  

Regarding claim 13, the SiOC particles have a composition of SiOxMzCy, where M is at least one metal, x is between 0 and 2, y is greater than 0, and z is between 0 and 1 (par. 15).  


Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784